 In the Matter Of MINNESOTA MINING AND MANUFACTURING Co., EM-PLOYERandUNITED GAS, COKE & CHEMICAL WORKERS OF AMERICA,(C. I. 0.), PETITIONERCase No. 15-31-R-108.-Decided Harch4,1948Mr. Lyle H. Fisher,of St. Paul, Minn., andMr. Ted Neikert,ofLittle Rock,Ark., for the Employer.Messrs.Ira S. WilliamsandLee F. Tucker,both of Little Rock,Ark., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at LittleRock, Arkansas, on December 18, 1947, before C. Paul Barker, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERMinnesotaMining and Manufacturing Co., which hasitsmainoffice in St. Paul, Minnesota, has numerous plants engaged in the min-ing, crushing and preparation of rock.The only plant here involvedis the one at Little Rock, Arkansas, which producesroofing .gran-ules.Ninety-five percent of the plant's production, which is valuedat more than $150,000 monthly, is sold outside of Arkansas.The Employer admits and we find that it is engagedin commercewithin the meaning of the National Labor Relations Act.'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connectionwith thiscase a three-man panel consistingof the undersigned Board Members [Chairman Herzog and Members Reynolds andMurdock].76 N. L.R. B., No. 89.568 MINNESOTA MINING AND MANUFACTURING CO.569H. THE ORGANIZATION INVOLVEDThe Petitioneris a labor organization affiliatedwiththe Congressof Industrial Organizations,claiming torepresent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.The company contends that the Board has no jurisdiction to orderan election at this plant until the Board checks the accuracy of theshowing of representation.The hearing officer reserved decision onthe objection for the Board.As the Board's authority to conductan investigation under Section 9 (c) of the Act is in no manner depend-ent upon the petitioner's showing ofprima facierepresentative in-terest,we overrule the company's objection.Matter of O. D. Jen-nings t Co., 68 N. L. R. B. 516.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, 'in substantial accord with the agreement of the parties,that all production and maintenance employees at the Employer'sLittle Rock plant, including all transportation employees, but exclud-ing all office and clerical employees, all chemists and inspectors inthe laboratory, and all supervisors as defined in Section 2 (11) ofthe Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Minnesota Mining and Manu-facturing Co., Little Rock, Arkansas, an election by secret ballotshall be conducted as early as possible, but not later than thirty(30) clays from the date of this Direction, under the direction and,supervision of the Regional Director for the Fifteenth Region, andsubject to Sections 203.61 and 203.62, of National Labor RelationsBoard Rules and Regulations-Series 5, among the employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented by United Gas, Coke & Chemical Workers ofAmerica (C. I. 0.), for the purposes of collective bargaining.